Citation Nr: 9911712	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for the period from January 6, 
1997, for degenerative disc disease and post-traumatic 
osteoarthritis of the lumbar spine. 


ATTORNEY FOR THE BOARD

Jeffrey M. Blankenship, Associate Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted service connection for the veteran's 
low back disability and assigned an initial 20 percent 
disability rating for the condition. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been requested by the 
RO.

2.  The current manifestations of the veteran's degenerative 
disc disease and post-traumatic osteoarthritis of the lumbar 
spine include complaints of stiffness, fatigability, and pain 
radiating into hip and leg, with objective findings of no 
neurological deficit and no more than slight limitation of 
motion.

3.  His low back disability results in no more than moderate 
impairment.


CONCLUSION OF LAW

A disability evaluation in excess of 20 percent for the 
period from January 6, 1997, for degenerative disc disease 
and post-traumatic osteoarthritis of the lumbar spine is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Code 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue currently before the Board concerns the appropriate 
rating to be assigned as the initial evaluation for the 
veteran's service-connected disability of the lumbar spine.  
The Board is satisfied that all relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  The veteran has undergone recent VA examinations 
to evaluate his condition.

Factual Background

The veteran's service medical records show that he was seen 
on several occasions in service for complaints of low back 
pain.  Assessments included lumbar strain and muscle strain.

Post-service private treatment records show that he was seen 
for complaints of low back pain beginning in 1988.  X-ray 
examinations revealed degenerative changes of the lower 
lumbar spine.  In November 1988, a CT scan revealed mild left 
lumbar rotoscoliosis and central protrusion and right 
paracentral herniation of the L4-5 disc.  He underwent a 
lumbar diskectomy in December 1988.     

On a special VA examination of the spine in May 1997, the 
veteran reported complaints of pain in the back, lower leg, 
and left hip.  Examination noted that there was no postural 
abnormality and musculature of the back was normal.  Range of 
motion studies found forward flexion to 70 degrees, backward 
extension to 20 degrees, both left and right lateral rotation 
to 40 degrees, and left and right rotation to 60 degrees.  It 
was reported that there was objective evidence of pain, but 
the effect of pain on his range of motion was not discussed.  
It was noted that there was no neurological abnormality, but 
he did have a positive Trendelenburg on the left side and a 
positive straight leg raising test.  Reflexes were normal.  
X-ray examination found there was sacralization on the left 
side, the vertebral segment showed slight degree of spur 
formation, and the disc space at L4-5 was narrowed.  The 
other disc spaces appeared intact.  There were no traumatic, 
inflammatory, or neoplastic changes.  Sacroiliac joints and 
sacrum were normal.  Diagnosis was degenerative disc disease 
and post-traumatic osteoarthritis of the lumbar spine with 
left-sided sciatica but without neurological deficit.  

In a May 1997 rating decision, the veteran was awarded 
service connection for degenerative disc disease and post-
traumatic osteoarthritis of the lumbar spine, and he was 
assigned a 20 percent disability rating.  He initiated the 
current appeal disagreeing with this initial rating assigned 
for the disability and seeking a rating in excess of 20 
percent.  

The veteran underwent an additional VA examination of the 
spine in May 1998.  He reported that every day he had a dull, 
nagging pain and also noticed that his back was easily 
fatigable if he stood on his feet all day long.  He had 
stiffness in his back most of the time and had to do special 
exercises to keep the back stretched.  He also reported 
difficulty sleeping due to pain.  It was noted that he was a 
clerk at the post office, which required a lot of standing 
and throwing of flat mail.  He reported that he could lift 50 
to 60 pounds if he had to, provided he lifted properly.  He 
further reported that his back had caused him to miss work 
such that he had used 800 hours of sick leave over the past 
twelve years.  He reported taking over-the-counter medication 
for pain and using heat and ice on his back.  Examination 
found he had no postural abnormalities or fixed deformities 
of the back, but he had some tenderness in the lumbar spine 
area.  He could laterally bend his back from 0 to 31 degrees 
to the left, and could push this to 45 degrees with pain.  He 
could bend to the right from 0 to 33 degrees, pushing to 42 
degrees with pain.  He could rotate his back from 0 to 27 
degrees to the left and from 0 to 28 degrees to the right, 
but this was painful.  He could extend his back from 0 to 30 
degrees, and flex from 0 to 71 degrees, being able to push 
through the pain as far as 114 degrees, but no further.  
Neurological examination revealed no motor or sensory 
defects.  He had no finger to nose or heel to shin ataxia, 
and deep tendon reflexes were 2 plus and symmetrical.  He 
could stand and walk without difficulty.  The diagnosis was 
degenerative arthritis involving the lumbosacral spine.  The 
examiner stated that, considering the constant pain and 
number of days missed from work, the veteran had a moderate 
functional loss related to his back.          

Analysis

The veteran is seeking a disability rating in excess of the 
20 percent assigned for his service-connected lumbar spine 
disability.  While this appeal involves the initial rating 
assigned following a grant of service connection, as noted 
above the evidence from VA examinations shows that these 
disabilities have been stable since 1997.  Therefore, there 
is no basis for the assignment of staged ratings. See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran contends that his service-connected low back 
disability is more severe than reflected by the currently 
assigned 20 percent disability rating.  He maintains that his 
back pain causes him difficulty sleeping and has required him 
to use 800 hours or more of sick leave on his job.  He also 
notes that he is required to spend time on therapy for his 
back.  He asserts that his back should be rated as at least 
30 percent disabling. 

VA determines disability evaluations through a schedule of 
ratings which is based on the average impairment of earning 
capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order 
to qualify for a higher evaluation than he is currently 
assigned, the veteran must have a disability which more 
nearly approximates the criteria required for the next higher 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In the case of disc disease, VA rates any disability 
according to the functional limitations which result from the 
condition.  Where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran's low back disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which covers 
intervertebral disc syndrome including the post-operative 
condition.  Under this code, a disability will be rated 
according to the level of impairment.  Pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc and little intermittent relief, is 
rated as 60 percent disabling; impairment which is severe 
with recurring attacks and intermittent relief is rated at 40 
percent; and moderate impairment with recurring attacks 
warrants a 20 percent rating.  38 C.F.R. § 4.71a, Code 5293. 

Under the rating schedule, arthritis, due to trauma, 
substantiated by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Codes 5003 and 5010 (1998).  
Limitation of motion of the lumbar spine will be rated as 40 
percent disabling if it is severe, 20 percent when it is 
moderate, and 10 percent when it is mild.  38 C.F.R. § 4.71a, 
Code 5292 (1998).  

Recent examinations have shown that, while the veteran has 
complaints of pain, stiffness, and fatigability, his range of 
motion in the lumbar spine was only slightly limited by pain, 
and there was no neurological deficit.  Further, he was 
observed to be able to stand and walk without difficulty.  
While he claims that his back pain causes him difficulty 
sleeping and that he has had to miss a number of days from 
work, he is able to work a job that requires a lot of 
standing and he has conceded that he could lift 50 to 60 
pounds if he had to, provided he lifted properly.  The 
examiner who performed the recent VA examination opined that, 
considering pain and days missed from work, the veteran had a 
moderate functional loss related to his back.  Thus, after 
considering the entire evidence of record, the Board finds 
that the veteran's disc disease in the lumbar spine results 
in no more than moderate impairment.  

Therefore, the Board concludes that the 20 percent disability 
evaluation was properly assigned, as the requirements for a 
higher evaluation for disc disease have not been met or 
approximated. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.71a, Code 5293.  The evidence does not warrant 
a rating in excess of 20 percent under other potentially 
applicable provisions of the rating schedule, as his 
disability does not involve ankylosis, severe or pronounced 
impairment, or limitation of motion that would justify a 
higher rating than currently assigned.  38 C.F.R. § 4.71a, 
Codes 5289, 5292, 5293 (1998).  

In reaching this decision, the Board has considered the 
complete medical history of the disability in question as 
well as the current manifestations and the effect the 
disability may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2.  Further, the Board has carefully 
reviewed the evidence of record; however, the Board does not 
find the evidence so evenly balanced that there is doubt on 
any material issue.  38 U.S.C.A. § 5107. 

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has worked as a clerk at the 
Post Office for many years. Although he has reported missing 
hundreds of hours of work over several years due to his low 
back condition, the VA examiner in May 1998 took into account 
this lost time in concluding that functional loss due to the 
disability at issue was only moderate in degree. No recent 
hospitalizations for treatment of the low back condition are 
shown. Based on this information, the Board finds that the RO 
did not err in failing to refer this claim to the Director of 
the Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
period from January 6, 1997, for degenerative disc disease 
and post-traumatic osteoarthritis of the lumbar spine is 
denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

